 DISTRICT 1199E. HEALTH CARE EMPI OYEESDistrict 1199E, National Union of Hospital andHealth Care Employees, Retail, Wholesale and De-partment Store Union, AFL-CIO (Greater Penn-sylvania Avenue Nursing Center, Inc.) and FredPunch. Case 5-CB-2173September 7, 1978DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, AND TRUESDAI.EOn April 7, 1978, Administrative Law Judge Her-zel H. E. Plaine issued the attached Decision in thisproceeding. Thereafter, Resp;ondent filed exceptionsand a supporting brief, an,- the General Counsel fileda memorandum, and the C(harging Party filed a briefin response to Responden 's exceptions.Pursuant to the provis ons of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, District1199E, National Union of Hospital and Health CareEmployees, Retail, Wholesale and Department StoreUnion, AFL-CIO, Baltimore, Maryland, its officers,agents, and representatives, shall take the action setforth in the said recommended Order, as so modified:I. Insert the following as paragraph l(c):"(c) In any like or related manner restraining orcoercing employees in the exercise of their rightsguaranteed by Section 7 of the Act."i Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F. 2d 362 (C.A. 3, 1951). We have carefully examined therecord and find no basis for reversing his findings: The Administrative Law Judge inadvertently failed to include in his rec-ommended Order language requiring Respondent to cease and desist from"in any like or related manner" infnnging upon employee rights under Sec.7 of the Act, which the Board customarily uses in cases of this kind involvingviolations of Sec. 8(b)(3). See, eg., Office & Professional Employees Inierna-tional Union, Local No. 42, AFL-CIO, 226 NLRB 991 (1976). Accordingly,we shall modify the recommended Order and notice of the AdministrativeLaw Judge.2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelywith Olympic Management Services, Inc., on allissues involving wages, hours, benefits, and otherterms and conditions of employment of Olym-pic's employees performing dietary, housekeep-ing, and laundry services at the Greater Pennsyl-vania Avenue Nursing Center.WE WILL NOT require that Olympic accept theterms and conditions of the collective-bargainingagreement of the predecessor employer, GreaterPennsylvania, or condition the making of anagreement with Olympic on a settlement of dis-putes between the Union and the common ownerof the Greater Pennsylvania and LafayetteSquare nursing homes, or other illegal condition.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise oftheir rights guaranteed by Section 7 of the Act.WE Wt.I., upon request by Olympic, bargainin good faith, as bargaining representative ofOlympic's employees performing dietary, house-keeping, and laundry services at the GreaterPennsylvania Avenue Nursing Center, on all is-sues with respect to wages, hours, benefits, andother terms and conditions of employment ofsaid employees, and, if an agreement is reached,embody it in a signed contract.DISTRICT I 199E, NATIONAL UNION OF Hos-PITAl AND HEALTH CARE EMPLOYEES, RE-TAIL, WHOLESALE, AND DEPARTMENT STOREUNION, AFL-CIODECISIONHERZEL H. E. PLAINE, Administrative Law Judge: TheRespondent Union, which represented the 33 nursing and17 dietary, housekeeping, and laundry employees of a Balti-more nursing home-Greater Pennsylvania Avenue Nurs-ing Center, Inc., hereinafter referred to as Greater Pennsyl-vania-is charged with violating Section 8(b)(3) of theNational Labor Relations Act (the Act) for allegedly refus-ing to bargain in good faith with the subcontractor ofGreater Pennsylvania-Olympic Management Services,Inc., hereinafter referred to as Olympic-who has under-taken to provide the dietary, housekeeping, and laundryservices of the nursing home and has hired the 17 dietary.housekeeping, and laundry employees formerly with238 NLRB No. 89 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGreater Pennsylvania to do these services under Olympic'smanagement.In October 1976, in advance of subcontracting, GreaterPennsylvania notified the Union of its intention to subcon-tract its dietary, housekeeping, and laundry work to Olym-pic and offered to meet and to discuss the matter with theUnion.On November 20, 1976, after Olympic had partly but notfully commenced its subcontracted duties, representativesof Olympic, Greater Pennsylvania, and the Union met.Olympic took the position that as successor employer of thedietary, housekeeping, and laundry employees of GreaterPennsylvania it recognized the Union as their representa-tive and proposed to negotiate the terms of a collective-bargaining agreement with the Union. The Union took theposition that it did not oppose the subcontract if Olympicwould accept all of the terms of Greater Pennsylvania'scollective-bargaining agreement with the Union, but ifOlympic would not so agree, the Union would oppose thesubcontracting on the ground that Greater Pennsylvaniadid not have a right to subcontract under its collective-bargaining agreement with the Union. Later, the Unionadded a further requirement that any labor agreement withOlympic had to be part of a settlement of disputes betweenthe Union and the owner of this and another nursing home.The union would not bargain with Olympic notwith-standing Olympic acted as a successor employer who per-formed the dietary, housekeeping, and laundry operation atGreater Pennsylvania, using the former employees andtheir immediate supervisors, whom it hired without inter-ruption. Olympic continued to recognize the Union andabide by the terms of the Greater Pennsylvania collective-bargaining agreement, including wage increases provided,but not the Union health and welfare benefit plan whichwas under litigation. The latter was the major subject ofOlympic's bargaining proposals given to the Union alongwith requests for bargaining meetings that did not takeplace.In late January 1977, the Union gave notice that it wastaking Greater Pennsylvania to arbitration on the subcon-tracting issue, and at about the same time the ChargingParty, Fred Punch, Olympic's labor relations consultant,notified the Union he was filing the 8(b)(3) charge that ledto the complaint in this case.'An arbitration hearing between the Union and GreaterPennsylvania, but not including Olympic as a party, washeld on April 1, 1977, shortly prior to the trial of this case.Greater Pennsylvania had asked the arbitrator to defer thehearing and any decision because of the pending 8(b)(3)complaint before the Board, but the arbitrator declined todo so. The two parties (Greater Pennsylvania and theUnion) briefed the arbitrator, and he issued his award, afterthe hearing of the case at bar, which was held in Baltimore,Maryland, on May 2 and 3, 1977.The Union had requested that I stay the Board proceed-ing and defer to the arbitrator's award whenever it mightissue. The Union pointed out that the arbitrator was goingI The charge by Punch on behalf of Olympic was filed January 21, 1977;the complaint was issued March 8, 1977.to be asked to decide that Greater Pennsylvania's subcon-tract to Olympic violated the collective-bargaining agree-ment (and not the statute) by decimating or reducing thebargaining unit without substantial business justification.The decision would be made, said the Union, under "arbi-trators" law, and the Union was not alleging a violation ofthe Act. On objection by the General Counsel and Charg-ing Party that the collective-bargaining agreement, whichneither prohibited nor mentioned subcontracting and con-tained a broad management rights clause, did not makesubcontracting a breach of contract or statute and that thearbitration proceeding did not encompass all of the partiesin the Board proceeding-notably Olympic and ChargingParty Punch-or all of the issues-notably the 8(b)(3) un-fair labor practices charge against the Union--I declined topostpone the hearing.At about the time briefs were due in this case, the arbitra-tor issued an award in the arbitration matter, holding thatthe right to subcontract depended on reasonableness, thatGreater Pennsylvania had presented no evidence of sub-stantial business justification for the subcontracting, there-fore Greater Pennsylvania acted unreasonably in subcon-tracting to Olympic, and the dietary and housekeepingemployees hired by Olympic are still the employees ofGreater Pennsylvania entitled to full benefit of the collec-tive-bargaining agreement between Greater Pennsylvaniaand the Union.Respondent Union argues that the Board should defer tothe arbitrator's award because, if accepted, it would elimi-nate the controversy in this case by making it unnecessaryfor the Union to bargain with the subcontractor, Olympic.Alternatively, the Union argues that it does not have a dutyto bargain with Olympic because the subcontract did notmake Olympic a valid successor of Greater Pennsylvaniabut was only a sham and subterfuge to circumvent the pre-existing direct relationship between the Union and GreaterPennsylvania as the employer of the dietary and housekeep-ing employees. Additionally, the Union contends it had noduty to bargain with Fred Punch, as representative ofOlympic, because of his former position as president of theUnion.General Counsel and the Charging Party argue againstdeferral to the arbitrator's award for the same reasons theypreviously urged against postponing the hearing of thiscase, and additionally the Charging Party contends that theaward was contrary to Board law on subcontracting andBoard practice on unit determinations.Counsel for all three parties have filed briefs, and eachhas filed a supplemental brief on the effect, if any, to begiven to the arbitrator's award.Upon the entire record of the case, including my observa-tion of the witnesses and consideration of the briefs andarguments, I make the following:FINDINGS OF FACT1. JURISDICTIONRespondent Union is a labor organization within themeaning of Section 2(5) of the Act.Greater Pennsylvania is a Maryland corporation engagedin the operation of a proprietary nursing home in Balti-10 DISTRICT 1199E. HEALTH CARE EMPIOYEESmore, Maryland. In the 12 months prior to the issuance ofthe complaint, Greater Pennsylvania received gross rev-enues in excess of $100,000 from the operation of the nurs-ing home and purchased and received, in interstate com-merce, supplies valued in excess of $3,000 from pointslocated outside Maryland.Olympic is a Delaware corporation engaged in the busi-ness of providing housekeeping, dietary, and laundry ser-vices for nursing homes and other health care facilities andmaintenance services for realty and other businesses. In theperiod from about July 30, 1976, its inception as a corpo-rate enterprise, to the time of hearing, Olympic has soldservices valued in excess of $50,000 to firms located inMaryland (which meets one of the Board's jurisdictionalstandards other than an indirect inflow or indirect outflowstandard).2Greater Pennsylvania and Olympic are employers withinthe meaning of Section 2(2), (6), and (7) of the Act.11. THE UNFAIR LABOR PRACTI( EA. The Greater Pennsvvh'ania Business OperationGreater Pennsylvania is a 124-bed skilled nursing homein Baltimore, according to its owner Mrs. Sonya Gersh-owitz. She owns 100 percent of its corporate stock. Mrs.Gershowitz was a nurse in another nursing home operationwhen she acquired Greater Pennsylvania in September1975. About a year later, in August 1976. Mrs. Gershowitzacquired ownership of another and larger Baltimore nurs-ing home, the 260-bed Lafayette Square Nursing Home(Lafayette Square). Mrs. Gershowitz is the administrator ofGreater Pennsylvania (and her husband is administrator ofLafayette Square).The staff at Greater Pennsylvania was approximatelytwo-thirds nursing and one-third housekeeping, dietary.and laundry personnel. In September 1975, when the prede-cessor owner sold his interest, there was in effect a collec-tive-bargaining agreement with the Union covering all ofthese employees, which Mrs. Gershowitz renegotiated withthe Union, obtaining certain changes and extending theagreement for one year.In the September 1975 renegotiation, the Union was rep-resented by its then president, Fred Punch, and lawyer Ru-benstein. Mrs. Gershowitz knew Punch from her perviousnursing home experience. Punch had come to Baltimorefrom New York in 1969 as the representative of the na-tional union to organize the Baltimore local, District 1199E,and to lead the organizing of hospital and nursing homeemployees in Baltimore, in which endeavor he had appar-ently succeeded. He served as president of the Union (theBaltimore local) from 1969 to April 29. 1976. when, as aresult of having lost an election for president, he terminatedall connection with the Union.On leaving the Union in 1976, according to his testi-mony. Punch decided to become a labor relations consul-tant, but he had no contracts or retainers prior to leavingthe Union. Indeed his immediate effort in endeavoring tomake a livelihood was to open a bar and lounge, in which2 Respondent raised no issue of Board jurisdiction respecting GreaterPennsylvania or Olympic at the hearing or in its briefs.enterprise a former hospital nurse, Carolyn Greene, joinedhim, but it eventually failed and was closed at the time ofthe hearing, said Punch.Mrs. Gershowitz hired Punch as a labor relations consul-tant to Greater Pennsylvania on June 16, 1976 (Resp. Exh.1). It was her expectation, she testified, that he would re-lieve her of the burden and tension of negotiations, wouldsmooth relationships with the Union, and would keep downlawyers' and arbitration costs.One of the matters discussed between Mrs. Gershowitzand Punch, as labor relations consultant. was her view, saidto have been demonstrated by the practice of other nursinghomes, that nursing home administrators could provide bet-ter nursing care if they were relieved of responsibility forthe chore of auxiliary operations, such as housekeeping.laundry, and preparation of food. The discussion becamepointed in the summer of 1976 when Mrs. Gershowitz de-veloped interest in acquiring the Lafayette Square nursinghome, then known as Bolton Hill. Because existing subcon-tractors of auxiliary operations elsewhere were expensive,said Punch, he came up with the idea of putting Mrs.Gershowitz in touch with people he knew with experiencein food preparation and maintenance services for healthcare facilities.Punch testified that he interested Carolyn Greene, theformer hospital nurse, and Nathaniel Rice, a former hospi-tal assistant head cook, who knew food service and house-keeping, in forming a management service company. Usinga book on how to create a corporation. Punch did the initialpaperwork of incorporating for them Olympic ManagementServices, Inc. (Olympic) as a Delaware corporation, whichcame into being on July 29. 1976 (Resp. Exhs. 4 and 5).In connection with incorporating. Punch had previouslyadopted and registered with the State of Maryland. on July21. 1976, the trade name Frank Mills (C.P. Exh. I). He didso, said Punch, because the name Fred Punch had beenwidely publicized in the Baltimore area as a labor unionadvocate in the health care facility field. and he thought itsuse might be detrimental in formation of a company thathoped to obtain business of providing services to nursinghome employers. Accordingly, the name of the managingstockholder in the Olympic certificate of incorporation ap-pears as Frank Mills. However, simultaneous with the in-corporation of Olympic on July 29. 1976, Mills (or Punch)resigned as managing shareholder and president of record(C.P. Exh. 2), having served the purpose as such in organiz-ing the corporation (see minutes of the organization meet-ing of July 30, 1976, recording acceptance of the resigna-tion, Resp. Exh. 6).According to Punch, Rice. and Greene (and the organi-zation meeting minutes), Olympic's original capital was$1,000, provided by Mrs. Greene purchasing 80 shares ofstock for $800 and Mr. Rice purchasing 20 shares for $200.Greene and Rice became the directors and officers of Olym-pic, and Rice was appointed general manager authorized toconduct the affairs of Olympic. Punch (or Mills) retained noownership, or management function, in Olympic: and Ricetestified that this was decided beforehand, since there wasthe prospect that Punch might become a labor relationsconsultant to Lafayette Square, and Olympic might becomea subcontractor for Lafayette Square's auxiliary services. ifMrs. Gershowitz acquired Lafayette Square. Rice also testi-11 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfled that he later acquired 100-percent ownership of thestock of Olympic by buying out Mrs. Greene's interest.However, at the organization meeting at the end of July1976, Olympic hired Punch as a labor relations consultantat a fee of $100 per week and authorized him (as Mills) tocomplete negotiations of a contract for Olympic to performthe dietary, housekeeping, and laundry services of Lafa-yette Square. Mrs. Gershowitz testified that Punch had in-troduced her to Rice and they discussed performance ofauxiliary services, that she had no part in or discussion ofthe formation of Olympic or ownership in it, and that hav-ing decided to acquire Lafayette Square, she entered into acontract on August 2, 1976 (Resp. Exh. 3), for Olympic toprovide the dietary, housekeeping, and laundry services forLafayette Square commencing August 10, 1976, when shetook over Lafayette Square.3Mrs. Gershowitz also entered into a contract on behalf ofLafayette Square on July 29, 1976, effective August 9, 1976.engaging Fred Punch as a labor relations consultant forLafayette Square (Resp. Exh. 2).B. The Greater Pennsylvania Subcontract to Olympic andOlympic's OperationsSometime in the latter part of September 1976, said Mrs.Gershowitz, she discussed with Olympic's General ManagerRice the possibility of Olympic taking over the auxiliary-dietary, housekeeping, and laundry-services that werebeing performed by part of her staff at the Greater Pennsyl-vania nursing home. Mrs. Gershowitz also obtained theviews of Fred Punch, who had been Greater Pennsylvania'slabor relations consultant since June 16 (Resp. Exh. 1, su-pra), and who she now knew was also Olympic's labor rela-tions consultant. As a result of these discussions she de-cided, said Mrs. Gershowitz, just prior to October 1976, tocontract out performance of the auxiliary services to Olym-pic.Of the total 50 employees of the unit at Greater Pennsyl-vania, there were then 17 employees performing dietary,housekeeping, and laundry functions. The other 33 employ-ees of the unit were nursing staff. All 50 employees wererepresented by the Union, said Mrs. Gershowitz.Before signing a contract with Olympic, Mrs. Gershowitzon behalf of Greater Pennsylvania notified the Union inwriting, in a letter dated October 19, 1976 (G.C. Exh. 2),that effective November 1, 1976, the supervisory staff of thedietary, housekeeping, and laundry services would beplaced under the direct supervision and management ofOlympic and that effective December 1, 1976, all of theemployees of these departments would be given the oppor-tunity to begin working for Olympic; and she offered tomeet with the Union on the matter.On October 22, 1976, Greater Pennsylvania and Olympicexecuted a contract, effective November 1, 1976, by which] The contract prepared by Mrs. Gershowitz' lawyer was signed for Olym-pic by "Frank Mills," as authorized by Olympic (see discussion, supra). butMrs. Gershowitz testified she was unaware at the time that she received backthe signed contract that Mills was Punch, or what role, if any, Punch wouldhave with or for Olympic. An amendment or addendum to the contract (partof Resp. Exh. 3), dated August 10, 1976, provides, among other things, forpayment by Lafayette Square to Olympic of a $400 per week fee for per-formance of its services. The addendum of August 10 was signed by Nathan-iel Rice for Olympic.Olympic undertook to provide the services of personnel re-quired by Greater Pennsylvania to supply dietary, house-keeping, and laundry services (G.C. Exh. 3). For the firstmonth of November, Olympic was to provide ornly the man-agerial and supervisory personnel, and after December 1Olympic was to provide all personnel. The subcontract rec-ognized the existence of a collective-bargaining agreementaffecting the dietary, housekeeping, and laundry depart-ment employees of Greater Pennsylvania, and Olympic un-dertook to offer employment, and give first preference, toall employees of Greater Pennsylvania then engaged insuch work without loss of seniority, salary, or benefits as aresult of the change of employer.A simultaneously executed amendment or addendum tothe subcontract contained the financial arrangements be-tween Greater Pennsylvania and Olympic (G.C. Exh. 4). Itis a cost-plus-fixed-fee arrangement, whereby Olympic billsGreater Pennsylvania monthly and is reimbursed for directpayroll costs (meaning employees' salaries); plus related so-cial security and unemployment taxes, workmen's compen-sation and fringe benefits costs; plus an overhead expenseof 1-1/2 percent of gross direct labor cost not to exceedactual expenses and subject to annual audit; plus a man-agement fee of $100 per week.'Mrs. Gershowitz and Olympic's General Manager Ricetestified that, in November 1976, Olympic hired the super-visors who had been the Greater Pennsylvania supervisorsof the dietary, housekeeping, and laundry employees, andin December hired the 17 employees without any interrup-tion in employment or loss of wages, benefits, or seniority.There were nine dietary employees and eight housekeeping(including laundry) employees. Thereafter, according toRice, he brought in three additional employees, and he dis-charged one dietary employee on recommendation of hisfood service manager of the dietary department. The hir-ings and the firing were his decisions, said Rice, andGreater Pennsylvania had no role therein nor does it man-age or discipline the Olympic employees. Mrs. Gershowitz'testimony was in agreement.Rice testified that the Olympic employees wear distinc-tive uniforms with an Olympic patch that he designed-housekeepers in blue uniforms, dietary employees in whiteuniforms. They are paid by Olympic on its checks from itsown checking account. Olympic pays Rice's salary, $300per week, and Fred Punch's $100 weekly fee as labor rela-tions consultant to Olympic, out of Olympic funds withoutany direct cost reimbursement from Greater Pennsylvania(or from Lafayette Square or other contractor). Olympic'sfunds for these purposes are generated by the managementfees it receives from the nursing homes or from compensa-tion to Olympic from other contractors.In this connection, Olympic's General Manager Rice de-scribed other contractual endeavors by Olympic. At thetime of the hearing, Olympic had a contract with the Parker' Mrs. Gershowitz testified that Greater Pennsylvania's contractual ar-rangement with Olympic was about the same as the earlier Lafayette Squarecontractual arrangement with Olympic (Resp. Exh. 3, supra), except that theLafayette Square weekly management fee paid to Olympic was $400 perweek, and Olympic was given the use of an office at Lafayette Square for itssupervisors.12 DISTRICT 1199E, HEALTH CARE EMPLOYEESRealty Company to provide maintenance employee servicesfor Parker's properties. for which Olympic was paid 5 per-cent of the gross rentals from the properties. Olympic wasin process of negotiating an auxiliary services contract withSeton Hill Nursing Home and was pursuing similar con-tracts with other nursing homes. Olympic had preparedprinted material for its sales purposes in the form of a port-folio. It had also obtained an insurance program for itsemployees, which was optional with the individual em-ployee. Olympic has acquired its own commercial-type vanfor transportation of supplies and its own secretary for per-formance of office and clerical functions. Under the GreaterPennsylvania subcontract (and likewise the LafayetteSquare subcontract), said Rice, Olympic may factor a prorata part of related operating costs into computation of the1-1/2 percent overhead expense for which it is compensatedby the nursing home.Mrs. Gershowitz testified that the advantage to GreaterPennsylvania in subcontracting the auxiliary services wasthat the administrator did not have to deal with the routineof the kitchen, the laundry, and housekeeping and concen-trated on nursing care. She further testified that since mealsare part of patient care, she has on her staffa dietician, whoprepares menus and special diets and sees that food comesout properly prepared and served, and a purchasing agentresponsible for purchase of food and other supplies. Thedietician works with the purchasing agent and with Olym-pic's food service supervisor, in making menus to keep costsin line. The food service supervisor is employed by Olympicand has the responsibility for seeing that the right menusare dispensed to the patients, for the cleanliness of thekitchen, and for staffing patterns. Likewise, the housekeep-ing supervisor is employed by Olympic and has responsibil-ity for seeing to the cleaning and maintenance of the nurs-ing home rooms.Mrs. Gershowitz testified that while Greater Pennsylva-nia's costs for auxiliary services were increased by' the $100per week management fee paid Olympic and the net in-crease in employees, there was also a decrease in costs as aresult of more efficient management. She added that Olym-pic was doing an excellent job at her facilities. In responseto questioning by Respondent, she pointed out that if shedid not like what Olympic was doing she could not reversethe decisions orjust step out of or terminate the subcontractwithout subjecting Greater Pennsylvania to the conse-quences of breach of contract.The subcontract with Olympic was not the only or firstsubcontract of Greater Pennsylvania, said Mrs. Gershowitz.Building maintenance and fire prevention is done by a sub-contractor and special professional services, including thoserendered by a psychologist, dietician, and speech therapist,are provided to Greater Pennsylvania by Chai Manage-ment, a company owned by Mrs. Gershowitz, that providesconsulting services of this kind on a fee basis to other com-panies as well.C. Union Refusal To BargainAs noted under heading B, above, Greater Pennsylvania,by letter of October 19, 1976, received by the Union, noti-fied the Union of the intention to subcontract the nursinghome's auxiliary services to Olympic and offered to consultwith the Union. The Union made no immediate direct re-sponse, and Greater Pennsylvania executed the subcontractwith Olympic partially effective November I and fully ef-fective December 1, 1976.A meeting was held on November 20, 1976, attended byMrs. Gershowitz accompanied by lawyer Astroth speakingfor Greater Pennsylvania, Union President Hollie accom-panied by lawyer Rubenstein speaking for the Union, andOlympic General Manager Rice accompanied by labor re-lations consultant Punch speaking for Olympic.According to Punch's uncontroverted testimony, lawyerRubenstein said that the Union would not object to thesubcontract to Olympic if Olympic would accept the termsof the Greater Pennsylvania collective-bargaining agree-ment with the Union, as is; if not, the Union would opposethe subcontracting on the ground that Greater Pennsylva-nia did not have the right to subcontract under the collec-tive-bargaining agreement.5Punch responded that Olympic was the successor em-ployer to Greater Pennsylvania in providing the dietary.,housekeeping, and laundry employee services at theGreater Pennsylvania nursing home and felt that certainchanges in the prior collective-bargaining agreement werenecessary and sought to bargain about them. The mainproblem that Olympic saw was the need of Olympic em-ployees to a right to substitute a plan for the health-welfare-pension plan of the Union that was in litigation. Olympicalso sought a lower cost arbitration arrangement than wasprovided in the Greater Pennsylvania collective-bargainingagreement. Olympic made no progress in its attempt to getthe Union to bargain, but, as suggested by Union lawyerRubenstein, did provide the Union with the proposed con-tract changes in writing, in a letter dated December 2, 1976(G.C. Exh. 6). Except for the two items of proposed changenoted above, most of the other proposed changes were for-mal to conform to the change in employers.However, apart from this one meeting on November 20,said Punch, there was no further discussion, let alone bar-gaining, of a collective-bargaining agreement betweenOlympic and the Union covering the Olympic employeesperforming the Greater Pennsylvania subcontract. It ap-pears that disputes had arisen between the Union, on theone hand, and Lafayette Square and Olympic, on the other,growing out of the Lafayette Square subcontract of its aux-iliary services to Olympic. In meetings that occurred in De-cember 1976, between more or less the same principals andrepresentatives as attended the November 20 meeting, itwas the Union position, according to the uncontradictedtestimony of Punch, that the Lafayette Square and GreaterPennsylvania problems had to be resolved together and atthe same time, that the Lafayette Square problem waslarger and more significant and the Greater Pennsylvaniaproblem secondary, and that unless the Lafayette SquareI Unfortunately. though the Union had indicated its intention at the hear-ing to produce the collective-bargaining agreement as an exhibit, when theUnion later decided not to present any witnesses. the matter of introducingthe agreement was overlooked However, there is enough in the record andbriefs to make clear that there is no language in the coliective-bargainingagreement that prohibits or limits subcontracting by the employer and thatthe agreement contains a ser, broad management nghts clause in favor ofthe employer13 DECISIONS OF NATIONAL LABOR RELATIONS BOARDissues were resolved there would be no resolution of thetotal issues.In January 1977, Punch continued to press for bargainingof a contract between Olympic and the Union concerningOlympic's dietary, housekeeping, and laundry employeesperforming services for Greater Pennsylvania, also notify-ing the Union that Olympic was giving the employees wageincreases due in January under the Greater Pennsylvaniacollective-bargaining agreement, but that since Olympiccould not participate in the Union benefit plan without alabor agreement, Olympic would provide the employeeswith a health and welfare program in which they couldenroll commencing March 1, 1977. The Union responsewas that it was taking Greater Pennsylvania to arbitrationfor violating its collective-bargaining agreement with theUnion by subcontracting the housekeeping, dietary, andlaundry operations to Olympic. Olympic notified the Unionit was filing a refusal-to-bargain charge under Section8(b)(3) of the Act. (The correspondence comprises G.C.Exhs. 7, 8, and 9.)D. Concluding FindingsNo deferral to arbitration: In the grievance of the Unionagainst Greater Pennsylvania on the subcontracting, takento arbitration by the Union, the arbitrator issued an award,after the hearing of the case at bar and well aware of it,finding that Greater Pennsylvania acted unreasonably insubcontracting the dietary and housekeeping work toOlympic and therefore the employees performing thatwork, though hired by Olympic, are still the employees ofGreater Pennsylvania entitled to full benefit of its collec-tive-bargaining agreement with the Union.6While recogniz-ing that the agreement does not contain an express limita-tion on subcontracting by Greater Pennsylvania and doescontain a broad management rights clause, it was the arbi-trator's view that under the general position taken by arbi-trators the right to subcontract depends upon reasonable-ness established by substantial business justification. Hestated that Greater Pennsylvania had presented him withno reasons for the subcontract and no evidence of a strongbusiness necessity for the subcontract, hence it acted unrea-sonably in subcontracting the work to Olympic.The Union has requested deferral to the arbitrationaward. The other parties oppose the request. I find suchdeferral would be inappropriate for three reasons.First, an important party to the dispute, subcontractorOlympic, was not party to the collective-bargaining agree-ment or to the arbitration. The Board has held that deferralto arbitration is not warranted where all the parties whohave important interest at stake in the unfair labor practicedetermination are not parties to the labor contract andtherefore not represented in the arbitration. InternationalOrganization of Masters, Mates and Pilots AFL-CIO (Sea-train Lines, Inc.), 220 NLRB 164, 168 (1975).Second, the alleged unfair labor practice of the Unioninvolved in the case at bar was not considered in the arbi-tration. Stephenson v. N.L.R.B., 550 F.2d 535, 538, 540(C.A. 9, 1977); cf. Sheet Metal Workers' International Asso-6 A copy of the arbitrator's award, dated June 6, 1977, was attached to theUnion's bnef in this case.ciation, Local Union No. 17, AFL CIO (George Koch Sons,Inc.), 199 NLRB 166, 168 (1972).Third, the decision of the arbitrator on the subcontract-ing appears to rest on grounds that are at variance with, ifnot repugnant to, the holdings of the Board and of thecourts under the Act, construing the rights and duties ofemployers in subcontracting under collective-bargainingagreements similar to the Greater Pennsylvania agreement.The conduct of the employer here in giving the Union ad-vance notice of the intention to subcontract and the oppor-tunity to discuss the decision and bargain over its effects onunit employees, met the requirements that the Board andSupreme Court found wanting in Fibreboard Paper ProductsCorp. v. N.L.R.B., 379 U.S. 203 (1964). In that case theemployer, Fibreboard, decided to dispense with its systemof in-plant maintenance performed by its own employeesand subcontracted to Fluor Maintenance the performanceof the in-plant maintenance work by Fluor employeesdoing the same work of the former Fibreboard employees,with Fibreboard's tools, supplies, and equipment, on a cost-of-operation plus fixed monthly fee basis. However, Fibre-board failed to provide the union, representing its displacedemployees, with an opportunity to bargain over the matter,and the failure was held to violate Section 8(a)(5) of theAct.In affirming the Board in the Fibreboard case, the Courtapproved the Board doctrine established in Town & CountryManufacturing Company, Inc., etc., 136 NLRB 1022, 1027(1962), enfd. 316 F.2d 846 (C.A. 5, 1963), where it was said:This obligation to bargain in nowise restrains an em-ployer from formulating or effectuating an economicdecision to terminate a phase of his business opera-tions. Nor does it obligate him to yield to a union'sdemand that a subcontract not be let, or that it be leton terms inconsistent with management's businessjudgment.... [PIrior discussion with a duly designatedbargaining representative is all that the Act contem-plates. But it commands no less.In succeeding cases the employer's bargaining duty hasbeen described as a duty to discuss the subcontracting deci-sion with the union and to bargain over the effects on anyemployees to be discharged or displaced as a result of thesubcontracting decision. See, e.g., Jack Williams dib/a Em-pire Dental Co., 211 NLRB 860, 868 (1974). But even theduty to discuss or consult with the Union concerning sub-contracting of unit work disappears where the subcontract-ing causes no significant detriment to the employees in theunit. American Oil Company, 151 NLRB 421, 422 (1965).Nonetheless, where the duty exists to discuss the subcon-tracting decision with a union and to bargain over its ef-fects, the cases have not laid down a requirement that theemployer convince the union or anyone else that the sub-contracting is reasonable. The doctrine of Town & Country,quoted above, that preserves for management its businessjudgment in subcontracting, is still the statutory guide.The union's refusal to bargain: In the case at bar, GreaterPennsylvania did more than meet the bare requirementsderived from Fibreboard, supra, of providing the opportuni-ty to the Union for consultation on the subcontracting deci-sion and for bargaining over its effects on unit employees.By the subcontract, the parties recognized the existence of14 DISTRICT 1199E. HEALTH CARE EMPLOYEESGreater Pennsylvania's collective-bargaining agreement af-fecting the housekeeping, laundry, and dietary employeesand provided for their preferential hiring by the subcon-tractor, Olympic, together with Olympic's assurance thatthe employees would not lose pay, benefits, or seniority byaccepting employment with it.On its part, subcontractor Olympic hired the employeeswithout interruption of their work and, as the successoremployer, promptly recognized the Union as the employ-ees' representative and requested the bargaining of a collec-tive-bargaining agreement, making known, first orally, thenin writing, the several matters wherein Olympic felt the pre-existing collective-bargaining agreement with GreaterPennsylvania warranted change.'Initially, the Union did not object as such to the substitu-tion of subcontractor Olympic as the employer of the die-tary, housekeeping, and laundry employees performingsuch services at the Greater Pennsylvania nursing home.However, as a condition, said the Union, Olympic had toaccept as the terms of its labor agreement with the Unionall of the terms relating to such employees in the GreaterPennsylvania labor agreement. In the face of Olympic'sspecific request for negotiation and bargaining of certainissues of a mandatory nature, the Union's condition wasunlawful. It was an attempt to impose on the successoremployer, without bargaining, the obligations of the prede-cessor's collective-bargaining contract. There is no duty toaccept the prior obligations "as a matter of law from themere fact that an employer is doing the same work in thesame place with the same employees as his predecessor..." N.L.R.B. v. Burns International Security Services, Inc.,et al., 406 U.S. 272, 291 (1972).As an added condition, the Union later advised Olympicit would not conclude a labor agreement with Olympic un-less it was part of an overall settlement of outstanding dis-putes that the Union had with the common owner of theGreater Pennsylvania and Lafayette Square nursing homes.This, too, was an unlawful condition placed by the Unionupon bargaining with subcontractor Olympic. See FurnitureDistribution Center, Inc., 234 NLRB 751, 753 (1978), hold-ing that, in response to a request to bargain by the subcon-tractor of a furniture distributor's warehousing and deliveryservices, a union could not condition the bargaining on thedistributor being part of the negotiations.Section 8(b)(3) of the Act imposes upon unions the sameduty to bargain in good faith that is imposed upon employ-ers under Section 8(a)(5). National Maritime Union of Amer-ica, etc. (The Texas Company), 78 NLRB 971, 980-981(1948). Here the Union has refused to bargain with subcon-tractor Olympic, successor employer of the dietary, house-keeping, and laundry employees of the nursing home, on7 The subcontracting situation was somewhat similar to that in TellepsenPetro-Chem Constructors, 190 NLRB 433 (1971), where, during the term ofthe collective-bargaining agreement, the contractor employer subcontractedcertain millwright work and dismissed the eight employees doing that work.The dismissed employees became the employees of the subcontractor, whowas under the same agreement with the union as was the contractor. Unlikethe facts in the case at bar, the contractor failed to notify the union of itsdecision to subcontract; nevertheless the Board declined to find a violationof Sec. 8(a)(5) by the contractor, since the employees merely shifted employ-ers without adverse impact.mandatory subjects of bargaining affecting them and in-stead has attempted to unlawfully impose the predecessor'slabor contract on the subcontractor and unlawfully condi-tion the making of any agreement with the subcontractoron settlement of other disputes the Union has with theowner of the nursing home. The Union's conduct is in vio-lation of Section 8(b)(3) of the Act, Little Rock MailersUnion No. 89 (Little Rock Newspaper, Inc.), 219 NLRB 707,709-710 (1975),8unless there is any merit to the two affir-mative defenses considered below.The subcontract is not a sham. The Union argues that theGreater Pennsylvania subcontract with Olympic is a shamand a subterfuge to circumvent the prior direct relationshipbetween the Union and Greater Pennsylvania as the em-ployer of the dietary, housekeeping, and laundry employ-ees. therefore the Union had no duty to bargain with Olym-pic.9The Union has the burden of establishing theaffirmative defense.The record does not establish that the Greater Pennsyl-vania-Olympic subcontract of October 22, 1976, was asham or subterfuge.It is true that the owner of the Greater Pennsylvanianursing home, Mrs. Gershowitz, was the first client ofOlympic in an earlier similar subcontract for dietary andhousekeeping services at her Lafayette Square nursinghome. The Greater Pennsylvania subcontract was Olym-pic's second subcontract with a nursing home. At the timeof the hearing, Olympic appeared to have been pursuingadditional similar business with the owners of other nursinghomes and had already branched out into the business ofproviding maintenance services for rental properties underits contract with Parker Realty Company.Mrs. Gershowitz was not an owner or shareholder, or aparticipant in the organizing or management, of Olympic.The fact that Olympic was a cost-plus-fixed-fee subcontrac-tor with Greater Pennsylvania (and Lafayette Square)would not imply any such relationship.i°Olympic was owned and managed by Nathaniel Rice,who had background and experience with food preparationand housekeeping in health care institutions. Rice andOlympic were introduced to Mrs. Gershowitz by FredPunch, who was her labor relations consultant for GreaterPennsylvania. The introduction was stimulated by Mrs.Gershowitz' interest in what she believed was more efficientoperation of a nursing home and providing better nursingcare by relief from responsibility for the chore of auxiliaryoperations such as housekeeping, laundry, and food prepa-' In this connection, the unit of Olympic's employees performing dietary,housekeeping, and laundry services at the Greater Pennsylvania nursinghome is an appropriate unit for bargaining. Cf. McLean Hospital, 234 NLRB424 (1978), holding that a separate unit in a health care institution for plantand operations employees, separate from other service employees, was ap-propriate for bargaining, on the ground that the plant and operations em-ployees share a community of interest sufficiently separate from the broadercommunity of interest they share with the other service employees.9 It is noteworthy that the Union did not make this claim pnor to thehearing, contending only (before the arbitrator) that Greater Pennsylvania'ssubcontract violated its labor agreement in reducing the bargaining unitwithout showing strong business necessity therefor. Also. the Union's answerto the complaint in this case was of the same general tenor.0' Cost-plus subcontracting is a commonplace in American business (note,for example, the Fluor cost-plus subcontract in Fibreboard, discussed above)and is not regarded as impairing the independent contractor status of thesubcontractor.15 DECISIONS OF NATIONAL LABOR RELATIONS BOARDration. Her interest accelerated as she negotiated for pur-chase of a second nursing home, Lafayette Square.Punch had interested Rice and Carolyn Greene, a formernurse, in forming and operating an auxiliary services busi-ness, as a result of which Olympic was organized as a cor-poration. It had the prospect that it might get its first sub-contract from Lafayette Square. Punch helped Rice andGreene by incorporating Olympic, using a "do-it-yourself"kit, and acting as managing shareholder and president ofrecord to get Olympic launched, but immediately resignedsuch functions simultaneous with incorporation and as-sumption of ownership and management by Rice andGreene. Rice later bought out Greene. In connection withthe incorporating, Punch used a registered trade name,Frank Mills, in place of his own since as a past Unionpresident he was widely known in the Baltimore area as alabor union advocate in the health care field and felt thatuse of the name Punch might be detrimental in formationof a company that hoped to obtain business of providingservices to nursing home employers. There was no evidenceof any deception of anyone involved in this case by Punch'suse of the trade name.Punch helped Olympic get its first subcontract (withLafayette Square) within two or three days after Olympicwas organized but has not had any ownership, or manage-ment function, in Olympic. Punch is a labor relations con-sultant to Olympic on a weekly fee basis and is also a laborrelations consultant to both Lafayette Square and GreaterPennsylvania on an annual fee basis. However, the evi-dence was that Punch provides advice to Mrs. Gershowitzand to Mr. Rice, respectively, that the advice may some-times be accepted and sometimes not, but that Punch doesnot make policy for either, nor is there a common laborpolicy for the nursing homes and Olympic effectuated by orunder the control of Punch or Mrs. Gershowitz or Rice.The management of Olympic and of Greater Pennsylva-nia, like the ownership of each, is separate and not subjectto the control of either. Notwithstanding the contrary sug-gestions of the Union's counsel, Mrs. Gershowitz acknowl-edged that she could not reverse management decisions ofOlympic without breaching the subcontract. The hiring, fir-ing, disciplining, assignment of work, and supervision ofOlympic employees are handled by Olympic's general man-ager and supervisors independent of Greater Pennsylvaniacontrol. Olympic employees wear uniforms distinguishablefrom Greater Pennsylvania employees. Olympic employeesare paid by Olympic out of its bank accounts.The tests to be applied in determining whether Olympicis a subcontractor independent of Greater Pennsylvaniaand a successor employer of its former dietary and house-keeping employees, or whether Olympic is merely a paperextension of Greater Pennsylvania, are akin to the tests ap-plied by the Board in determining that two or more em-ployers constitute a single employer. 21 NLRB Ann. Rep.14 15 (1956), restated and approved in Sakrete of NorthernCalifornia v. N.L.R.B., 332 F.2d 902, 905-908 (C.A. 9,1964), cert. denied 379 U.S. 961 (1965), and by the SupremeCourt in Radio and Television Broadcast Technicians LocalUnion 1264 v. Broadcast Service of Mobile, Inc., 380 U.S.255, 256 (1965). From the foregoing summary of the evi-dence it would appear that the factors weighed in determin-ing whether there is sufficient operational integration toconstitute a single employer-common ownership or finan-cial control, common management, centralized control oflabor relations, and interrelation of operations-are notpresent here.The Respondent Union has not demonstrated that thesubcontract, in either its formal or operational aspects, is asham. Nor has the Union made any showing that the sub-contract was a subterfuge with an antiunion purpose. Onthe contrary, the evidence established that the subcontractmade ample provision for protecting the work and eco-nomic interests of the affected employees and the status ofthe Union as their representative and that the subcontrac-tor has taken the necessary steps to protect the work andeconomic interests of the employees and to recognize theUnion, but so far has sought in vain to get the Union to thebargaining table.Fred Punch as a bargaining representative: The Unioncontends that it had no obligation to bargain with Olympicwith Fred Punch, the former Union president, representingit. Like the Union's other affirmative defense, the conten-tion is an afterthought, in this instance raised for the firsttime in the Union's brief.The only relevant evidence offered in support of the con-tention is that Punch was a former president of the Unionlocal, who was defeated for the office when he sought re-election. The record established that Punch terminated allconnection with the Union on April 29, 1976. He became alabor relations consultant for Olympic on July 30, 1976.Olympic, represented by Punch, sought without success tohave the Union bargain a labor contract at a meeting heattended November 20, 1976, and again at subsequentmeetings and by written request. As we saw, the Unionposition was that it would give Olympic a labor agreementonly if Olympic accepted the terms of the predecessor's la-bor agreement, and then only as part of an overall settle-ment of disputes between the Union and the nursing homes'owner. There was no intimation at those times, oral or writ-ten, that the Union objected to dealing or refused to dealwith Punch as the labor relations representative of Olym-pic. Indeed, the Union dealt with Punch in transmitting itsposition, orally and in writing (see, for example, letter fromthe Union, by lawyer Rubenstein, to Punch, January 10,1977, G.C. Exh. 7).Additionally, there was no evidence that Punch, in repre-senting Olympic, or Olympic, had or took any unethicaladvantage over the Union by reason of his former office asa union official or that Punch used or misused specific con-fidential information acquired as a former Union official.It is an unfair labor practice, under Section 8(a)(1)(B) ofthe Act, for a union to restrain or coerce an employer in theselection of his bargaining representative; and it was specif-ically held to be a violation of that section, as well as ofSection 8(b)(3), for a union to refuse to negotiate with cer-tain employers represented by an immediate past presidentof the union who had been defeated in his attempt to gainreelection as union president and had taken employment asa labor relations consultant for management. N.L.R.B. v.Brotherhood of Teamsters and Auto Truck Drivers Local No.70 of Almeda County, et al. [Silas F. Royster d/b/a East BayLabor Consultants], 459 F.2d 694, 695-697 (C.A. 9, 1972),enfg. 183 NLRB 1330 (1970). As the court pointed out, onlyin truly exceptional circumstances should a union be per-16 DISTRICT 1199E. HEALTH CARE EMPLOYEESmitted to refuse to bargain with an employer represented bya former union official, namely. where the union demon-strates that the representative has gained an unethical oroverreaching advantage by misuse of specific confidentialinformation acquired by reason of his former tenure as aunion official.Here, as in the cited case, there were no facts to supporta charge that the former union official misused confidentialinformation or that his selection as bargaining representa-tive was prompted by an ulterior motive on the part of theemployer to gain an unfair advantage over the Union.The Union has cited to me only ,. L. R. B. v. InternationalLadies' Garment Workers' Union (Slate Belt Contractors As-sociation), 274 F.2d 376, 379 (C.A. 3. 1960). the case distin-guished by the court in Teamsters Local 70, above. as theexample of a justified refusal by a union to bargain with aformer union official because of the "truly exceptional cir-cumstances" and a "bizarre ... abuse in the collective bar-gaining process." In Slate Belt, the employer of the formerunion official gave evidence that by hiring him as bargain-ing representative, the employer had "put one over on theunion" and placed "the union on the spot." The Union herewould have me infer and conclude that because Fred Punchused his registered trade name Frank Mills on the first sub-contract of Olympic (with Lafayette Square) contempora-neously with the formation of Olympic, he had "put oneover on the Union," in the Slrte Belt sense that disqualifiedhim from acting as Olympic's collective-bargaining repre-sentative.I see no warrant for this inference or conclusion. Therewas no injury to the Union or overreaching of it by Punch.who was no longer affiliated with the Union, lending hisname or trade name and efforts to organize a corporationthat would provide services for employers and helping thecorporation to obtain its first subcontract. Punch immedi-ately and openly became a labor relations consultant fi)rthe new service company and later its representative forbargaining with the Union. Since there was no evidencethat in his capacity as bargaining representative for Olym-pic, Punch, or Punch's principal, made any misuse of hisformer position as a Union official, the defense that Punchwas disqualified to represent Olympic as bargaining repre-sentative with the Union is without merit."CON( I USIONS OF LAWI. By refusing to bargain with Olympic, the successsoremployer of the dietary, housekeeping, and laundry em-ployees performing such services at the Greater Pennsylva-nia nursing home, on all issues involving wages, hours,benefits, and other terms and conditions of employment.and, instead, insisting that Olympic accept the terms andconditions of the predecessor's collective-bargaining agree-ment and conditioning the making of any agreement withOlympic on a settlement of the disputes between the Unionand the common owner of Greater Pennsylvania and Lafa-yette Square nursing home, the Union has engaged in an" Apart from raising the issue here, the Union has not overtly declined todeal with Fred Punch as bargaining representative of Olympic. Hence thereis no need for amending the complaint and finding an additional unfair laborpractice committed hs the Unionunfair labor practice in violation of Section 8(b)(3) of theAct.2. The unfair labor practice affects commerce within themeaning of Section 2(6) and (7) of the Act.TItl REMEIDYIt will be recommended that the Respondent Union (1)cease and desist from its unfair labor practice. (2) affirma-tively, bargain with Olympic. upon request, and !3) post thenotices provided for herein.Upon the foregoing findings of fact. conclusions of law,and the entire record, and pursuant to Section lO(c) of theAct, I hereby issue the following recommended:ORDERS:The Respondent Union, District 1199 Fi. National Unionof Hospital and Health Care Employees. Retail, Wholesaleand Department Store Union. AFL-CIO. Baltimore.Maryland. its officers, agents, and representatives. shall:I. ('ease and desist from:(a) Refusing, as the collective-bargaining representativeof Olympic's employees performing dietar,. housekeeping.and laundry services at the Greater Pennsylvania nursinghome, to bargain collectively with Olympic on all issuesinvolvsing wages. hours. benefits, and other terms and condi-tions of employment.(b) Requiring that Olympic accept the terms and condi-tions of the collective-bargaining agreement of its prede-cessor, Greater Pennsylvania, or conditioning the making ofany' agreement with Olympic on a settlement of the disputesbetween the Union and the common owner of the GreaterPennsylvania and Lafayette Square nursing homes or otherillegal condition.2. Take the following affirmative action necessary, to ef-fectuate the policies of the Act:(a) Upon request by Olympic. bargain in good faith asbargaining representative of Olympic's employees perform-ing dietary', housekeeping. and laundry serxvices at theGreater Pennsylvania nursing home, on all issues with re-spect to wages, hours, benefits, and other terms and condi-tions of employment of said employees, and. if an agree-ment is reached, embody it in a signed contract.(b) Post at its business offices and meeting halls copies ofthe attached notice marked "Appendix.""3Immediately1 In the event no exceptions are filed as provided bs Sec 102 46 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions, and recommended Order herein shall, as provided In Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings. conclusions, and Order, and all ob.jections thereto shall be deemedwaived ior all purposes.3 In the event that this Order is enforced bs ajudgment ofa I nited StatesCourt of Appeals. the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the iUnited States Court of Appeals Enftorcing an Order of the NationalLabor Relations Board"17 DECISIONS OF NATIONAL LABOR RELATIONS BOARDupon receipt of said notice, on forms to be provided by theRegional Director for Region 5, the Union shall cause thecopies to be signed by one of its authorized representativesand posted, the posted copies to be maintained for 60 con-secutive days thereafter, in conspicuous places, including allplaces where notices to members are customarily posted.Reasonable steps shall be taken by the Respondent to in-sure that said notices are not altered, defaced, or covered byany other material.(c) Furnish the Regional Director for Region 5 withsigned copies of said notice marked "Appendix" for postingat Olympic's offices and the Greater Pennsylvania nursinghome, if Olympic and Greater Pennsylvania respectivelyare willing, at places where notices to employees customar-ily are posted.(d) Notify the Regional Director for Region 5 in writing,within 20 days from the date of this Order, what steps theUnion has taken to comply herewith.18